Exhibit 10.1

 

Execution Version

FORM OF EXECUTIVE SERVICES AGREEMENT

THIS EXECUTIVE SERVICES AGREEMENT  (this “Agreement”) is made and entered into
as of August 2, 2019 (the “Effective Date”), by and between
[•] (“Executive”) and Sanchez Midstream Partners GP LLC, a Delaware limited
liability company  (“Company”) and the general partner of Sanchez Midstream
Partners LP, a Delaware limited partnership (“Partnership,” and together with
Company, the “Partnership Parties”). Executive and Company are collectively
referred to herein as the “Parties,” and individually as a “Party.”

WHEREAS, Executive is  the [•] and provides services for and on behalf of the
Partnership Parties; and

WHEREAS, the Parties wish to memorialize their agreement with respect to the
terms and conditions of Executive’s continued employment as the [•] of the
Company.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties, intending to be legally bound, mutually agree
as follows:

1. Term:  Executive agrees to continue to provide services for the Partnership
Parties and the Company agrees to continue to engage Executive to serve as the
Company’s [•], pursuant to the terms and conditions of this Agreement and
continuing until Executive’s services are terminated by either Executive or the
Company, as applicable, in accordance with Section ‎4 below (the “Term”).  

2. Place of Services:  Executive will perform his duties under this Agreement at
the Partnership Parties’ offices in Houston, Texas.

3. Compensation:  During the Term of this Agreement, the Company agrees as
follows:

(a) Base Salary:  Executive’s annual base salary is $[•], subject to applicable
withholdings and deductions (the “Base Salary”).  Executive’s Base Salary may
not be decreased during the Term of this Agreement by the Company, but may be
increased in the absolute discretion of the Company’s Board of Directors (the
“Board”), or, if applicable, an authorized committee thereof, in accordance with
the rules and procedures governing the Board.  To the extent Executive’s Base
Salary is increased during the Term, such increased rate shall thereafter be
considered Executive’s “Base Salary” for purposes of this Agreement.    

 

(b) Annual Bonus:  In addition to Executive’s Base Salary, during the Term
Executive shall continue to receive an annual cash bonus for services rendered
by Executive to the Partnership Parties equal to an amount between [•] ([•]%)
and [•] ([•]%) of Executive’s Base Salary,  as determined by the Board, in its
sole discretion, subject to applicable withholdings and deductions (the “Annual
Bonus”). Fifty percent (50%) of the Annual Bonus shall be payable to Executive
no later than September 30 of the year for which such Annual Bonus relates, and
the remainder of the Annual Bonus, including any true-up and changes determined
by the Board, in its sole discretion, shall be payable to Executive no later
than March 31 of the year following the





 

year for which such Annual Bonus relates.  For the avoidance of doubt, fifty
percent (50%) of Executive’s Annual Bonus for fiscal 2019 shall be paid no later
than September 30, 2019 and the remainder of such Annual Bonus shall be paid no
later than March 31, 2020 and shall include any amounts approved as part of the
Annual Bonus by the Board.  Executive’s Annual Bonus shall be determined in a
manner and utilizing a qualitative assessment of financial and individual
performance achievements consistent with the determination of Executive’s Annual
Bonus in prior years; provided,  that, the Annual Bonus may not be decreased by
the Company during the term of this Agreement, but may be increased in the
absolute discretion of the Board, or, if applicable, an authorized committee
thereof, in accordance with the rules and procedures governing the Board.  To
the extent Executive’s Annual Bonus is increased during the Term, such increased
rate shall thereafter be considered Executive’s “Annual Bonus” for purposes of
this Agreement.

 

(c) Long-Term Incentive Compensation Awards:  Executive shall be eligible to
receive awards under the Sanchez Midstream Partners LP Long-Term Incentive Plan
or any successor thereto (the “Plan”) and to participate in any long-term
incentive programs available generally to the Company’s executive officers in
the future, both as determined in the sole discretion of the Board, or, if
applicable, a committee thereof. 

 

(d) Additional Bonus.  If, as of the date that an award under the Plan (or other
applicable long-term incentive program of the Company) as described in Section
3(c) above would otherwise be granted, (i) either (1) the common units
representing limited partner interests in the Partnership (“Common Units”) are
no longer publicly traded on (A) any exchange registered with the Securities and
Exchange Commission (the “SEC”) under Section 6(a) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (or any successor to such Section),
or (B) any other securities exchange (whether or not registered with the SEC
under Section 6(a) (or any successor to such Section) of the Exchange Act) that
the Company shall designate as a “National Securities Exchange” for purposes of
the Partnership Agreement or the Partnership has otherwise been delisted, (2)
the Board has made a public announcement that the Partnership will no longer
make cash distributions on the Common Units, or (3) the Board has made a formal
determination in writing that no cash distributions will be made on the Common
Units for the first quarter of the applicable calendar year, and (ii) as a
result of the event(s) described in clause (i), the Board (or the applicable
committee) in its discretion elects not to grant any award to the Executive
under the Plan (or other applicable long-term incentive program) pursuant to
paragraph (c) above, then the Executive will be entitled to an additional cash
bonus award, in an amount to be determined by the Board in its discretion and
which shall be paid to the Executive at the same time the Annual Bonus is paid
(each such additional cash bonus award, an “Additional Bonus”). Notwithstanding
the foregoing, no bonus shall be paid in substitution for compensation subject
to (and not exempt from) Section 409A of the Code, to the extent such payment
would result in the imposition of additional tax, interest and/or penalties upon
Executive under Section 409A of the Code.

   

4. Termination 

(a) Services Terminable At-Will; Notice of Termination: The Term and Executive’s
appointment as an officer of the Company may be terminated by Executive or the
Company at any time and for any reason; provided,  that, any purported
termination by Executive or the Company shall be communicated by a written
“Notice of Termination” to the other in

2



 

accordance with Section ‎18 below.  The Notice of Termination shall (i) indicate
the specific termination provision of this Agreement relied upon, (ii) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for the termination of Executive’s services, under
the provision so indicated, and (iii) specify the effective “Termination Date”
of Executive’s services to the Partnership Parties (which shall not be earlier
than the date the Notice of Termination is sent, and shall not be later than
thirty (30) days after the date of the Notice of Termination is sent).          

 

(b) Definitions:  For purposes of this Agreement, the following definitions
shall apply:

 

(i) Affiliate: means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

(ii) Cause:  the Company will have “Cause” to terminate Executive’s services
under this Agreement for any of the following reasons: 

 

(A) Executive’s conviction of, or plea of nolo contendere to, any felony or
crime involving moral turpitude in connection with the performance of his duties
to the Partnership Parties;

 

(B) Executive being charged with, or a defendant in, an action brought by the
SEC or another federal or state regulator based primarily on Executive’s
individual alleged acts or omissions during Executive’s appointment as an
officer of, or while providing services to, the Partnership Parties;

 

(C) Executive’s commission of a  willful and material act of fraud
or embezzlement of the Company’s funds or other assets causing material damage
to the Company; or

 

(D) Executive’s willful and material misrepresentations or concealments on any
written reports submitted to the Board;

 

provided, that, any of the events described in Section 4‎(b)(ii)(C) or Section
4‎(b)(ii)(D) above shall constitute Cause only if Executive fails to cure such
event to the reasonable satisfaction of the Board within thirty (30) calendar
days of receiving written notice from the Board of the event which allegedly
constitutes Cause; and provided further that a termination shall not be deemed
to be for Cause under Section 4‎(b)(ii)(C) or Section 4‎(b)(ii)(D) unless and
until there shall have been delivered to Executive a copy of a resolution duly
adopted by the affirmative vote of a majority of the members of the Board (other
than Executive), at a meeting of the Board called and held for such purpose
(after reasonable notice is provided to Executive, and Executive is given an

3



 

opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, Executive is guilty of the conduct
described in Section 4‎(b)(ii)(C) or Section 4‎(b)(ii)(D), above, and specifying
the particulars thereof in detail. 

For the purposes of this provision, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith and  without reasonable belief that Executive’s
actions or omission was in the best interests of the Partnership Parties.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, or upon the instructions of the Board, or based upon the
advice of counsel for the Company,  shall be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Partnership Parties.  

 

(iii) Change in Control: means the occurrence of any of the following events:
(A) the Company withdraws or is removed as the general partner of the
Partnership, (B) the Company transfers any portion of its general partner
interest in the Partnership to any Person other than an Affiliate of the
Company, (C) any merger, consolidation or other transaction involving the
Partnership or the Company and another Person (other than an Affiliate thereof),
whether in one or a series of related transactions, which results in one or more
Persons directly or indirectly acquiring control over more than fifty percent
(50%) of the equity interests of the Partnership or the Company, as applicable,
(D) the direct or indirect sale, transfer, conveyance or other disposition, in
one or a series of related transactions, of all or substantially all of the
assets of the Partnership, (E) any dissolution or liquidation of the Partnership
or the Company (other than in connection with a bankruptcy proceeding or a
statutory winding up); or  (F) any other transaction pursuant to which the
Company or any Affiliate controlled by the Company exercises its rights to
purchase all of the Partnership’s common units representing limited partner
interests (“Common Units”) pursuant to Section 15.1 of the Agreement of Limited
Partnership of the Partnership, as amended (the “Partnership Agreement”).

 

(iv) Common Unit Price: means (A) if the consideration to be received in the
Change in Control by the holders of Common Units is solely cash, the amount of
cash consideration per Common Unit or (B) if the consideration to be received in
the Change in Control by holders of Common Units is other than solely cash
(1) the average of the closing sale prices per Common Unit (or, if no closing
sale price is reported, the average of the closing bid and ask prices or, if
more than one in either case, the average of the average closing bid and the
average closing ask prices) for the ten (10) consecutive trading days
immediately preceding, but not including, the effective date of the Change in
Control as reported on the principal U.S. securities exchange on which the
Common Units are then traded, or (2) the average of the last quoted bid prices
for the Common Units in the over-the-counter market as reported by OTC Market
Group Inc. or similar organization for the ten (10) consecutive trading days
immediately preceding, but not including, the effective date of the Change in
Control, if the Common Units are not then listed for trading on a U.S.
securities exchange.

 



4



 

(v) Good Reason:   Executive will have “Good Reason”  to terminate his
appointment as an officer of the Company under this Agreement for any of the
following reasons to which Executive does not consent in writing:

 

(A) the relocation of Executive’s primary place of performing services for the
Partnership Parties to a location more than fifty (50) miles from
Executive’s primary place of performing services as set forth in Section ‎2;

 

(B) a material diminution in Executive’s Base Salary;

 

(C) a material diminution in the authority, duties or responsibilities of
Executive to the Partnership Parties; or

 

(D) any other action or inaction that constitutes the Company’s material breach
of any provision of this Agreement;

 

provided, that, any of the conditions described in Section ‎4‎(b)(v)(A) through
‎4‎(b)(v)(D) above shall constitute Good Reason only if the Company fails to
cure such condition to the reasonable satisfaction of Executive within thirty
(30) calendar days of receiving written notice from Executive of the condition
which allegedly constitutes Good Reason; and provided further,  that,
 Executive’s termination shall constitute a termination by Executive for Good
Reason only if the Termination Date occurs not later than ninety  (90) calendar
days following the initial existence of one or more of the conditions described
in Section ‎4‎(b)(v)(A) through ‎4‎(b)(v)(D) above. 

 

(vi) Disability:  For purposes of this Agreement, “Disability” shall mean the
earlier of:

 

(A) a written determination by a physician that Executive has been unable to
substantially perform his usual and customary services for the Partnership
Parties under this Agreement for a period of at least one hundred twenty (120)
consecutive days (or one hundred eighty (180) non-consecutive days) during any
twelve (12) month period as a result of Executive’s incapacity due to mental or
physical illness; or

 

(B) “disability” as such term is defined in the Company’s applicable long-term
disability insurance plan as it is in effect at the time Executive becomes
Disabled.

 

(vii) Person: means any individual, corporation, limited liability company,
joint venture, trust, unincorporated organization, association, government
agency or political subdivision thereof, or other entity.

 

 



5



 

(c) Compensation Upon Certain Events.

 

(i) Termination by the Company for Cause or by Executive Without Good
Reason:  If Executive’s appointment as an officer of the Company hereunder is
terminated by the Company for Cause or by Executive without Good Reason,  then::

 

(A)



Company shall pay to Executive an amount equal to Executive’s accrued but unpaid
then-current Base Salary through the Termination Date, and

 

(B)



 the treatment of each long-term incentive compensation award shall be governed
by the terms and conditions of the applicable award agreement for such award and
the Plan or similar incentive award program under which such award was granted.

 

(ii) Termination Upon Executive’s Death or Disability: Upon Executive’s death or
Disability:

 

(A)



Company shall pay to Executive (or his designated beneficiaries), an amount
equal to Executive’s accrued but unpaid then-current Base Salary through the
Termination Date;

 

(B)



to the extent not yet paid to Executive (or his designated beneficiaries),
Company shall pay to Executive (or his designated beneficiaries) (1) the amount
of Executive’s Annual Bonus for the last full year during which Executive
performed services for the Partnership Parties (including the amount of any
Additional Bonus, if applicable), and (2) the amount of Executive’s Annual Bonus
for the current year, based on Executive’s Annual Bonus for such last full year
(including the amount of any Additional Bonus, if applicable) and pro-rated
based on Executive’s Termination Date; and

 

(C)



any units which may have been awarded to Executive under the Plan or any other
long-term incentive programs available generally to the Company’s executive
officers in the future, in each case, shall vest in full as of the Termination
Date and convert into Common Units as set forth in the applicable award
agreement.

 

(iii) Termination by the Company Without Cause or by Executive for Good
Reason: If Executive’s appointment as an officer of the Company hereunder is
terminated by the Company without Cause, or by Executive for Good Reason, then:

 

(A) Company shall pay to Executive an  amount equal to (1) two

6



 

hundred percent (200%) of Executive’s Base Salary; plus (2) two hundred percent
(200%) of the largest Annual Bonus (including the amount of any Additional
Bonus, if applicable) paid to (or due to be paid to) Executive for the year in
which the Termination Date occurred or any year in the three (3)-calendar year
period immediately preceding the Termination Date,  which shall be paid in a
single lump sum within fourteen (14) calendar days of the Termination Date; 

 

(B) if Executive timely elects continuation coverage under COBRA, then the
Company shall pay the COBRA premiums for Executive and his eligible dependents
directly to the applicable insurer(s) during the COBRA continuation period;  

 

(C) Company shall pay to Executive,  in a single lump sum within fourteen (14)
calendar days of the Termination Date, an amount equal to all outstanding
amounts owed to Executive for services performed by Executive for or on behalf
of the Partnership Parties,  including, without limitation, (1) the amount of
Executive’s accrued but unpaid then current Base Salary through the Termination
Date, and (2) to the extent not yet paid to Executive, (a)  the amount of
Executive’s Annual Bonus for the last full year during which Executive performed
services for the Partnership Parties (including the amount of any Additional
Bonus, if applicable), and (b)  the amount of Executive’s Annual Bonus for the
current year, based on Executive’s Annual Bonus for such last full year
(including the amount of any Additional Bonus, if applicable) and pro-rated
based on Executive’s Termination Date; and

 

(D) any units which may have been awarded to Executive under the Plan or any
other long-term incentive programs available generally to the Company’s
executive officers in the future, in each case, shall vest in full as of the
Termination Date and convert into Common Units as set forth in the applicable
award agreement.

 

(iv) Change in Control: If, during the period beginning sixty (60) days prior to
and ending two (2) years immediately following a Change in Control, either (A)
Company terminates the Executive’s employment without Cause, (B) the Executive’s
death occurs, (C) the Executive becomes Disabled, or (D) the Executive
terminates his employment with Company for any reason, in each case constituting
a “separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986 (the “Code”) (“Separation from Service”), then:

 

(A) Company shall pay to Executive, in a single lump sum within fourteen (14)
calendar days of the Termination Date: an amount equal to (1) two hundred
percent (200%) of Executive’s then-current Base Salary; plus (2) two hundred
percent (200%) of the largest Annual Bonus (including the amount of any
Additional Bonus, if applicable) paid to (or

7



 

due to be paid to) Executive for the year in which the Termination Date occurred
or any year in the three calendar year period immediately preceding the
Termination Date; 

 

(B) if Executive timely elects continuation coverage under COBRA, then  Company
shall pay the COBRA premiums for Executive and his eligible dependents directly
to the applicable insurer(s) during the COBRA continuation period;

 

(C) Company shall pay to Executive, in a single lump sum within fourteen (14)
calendar days of the Termination Date, an amount equal to all outstanding
amounts owed to Executive for services performed by Executive for or on behalf
of the Partnership Parties, including, without limitation, (1) the amount of
Executive’s accrued but unpaid then current Base Salary through the Termination
Date, and (2) to the extent not yet paid to Executive, (a) the amount of
Executive’s Annual Bonus for the last full year during which Executive performed
services for the Partnership Parties (including the amount of any Additional
Bonus, if applicable), and (b) the amount of Executive’s Annual Bonus for the
current year, based on Executive’s Annual Bonus for such last full year
(including the amount of any Additional Bonus, if applicable) and pro-rated
based on Executive’s Termination Date; and

 

(D) any units which may have been awarded to Executive under the Plan shall vest
in full as of the date of the Change in Control and convert into Common Units as
set forth in the applicable award agreement.

 

(d) Attorneys’ Fees:  In the event that Executive substantially prevails in a
litigation regarding whether (i) Executive’s services were terminated for Cause,
or (ii) Executive resigned for Good Reason, Executive shall be entitled to an
award including the attorneys’ fees and costs Executive incurs in connection
with such litigation (including any appeals thereof).

 

(e) No Mitigation or Offset: Executive shall not be required to mitigate the
amount of any payment or other obligation of Company provided for in this
Agreement by seeking retention as an independent contractor, employment, or
otherwise, and no such payment or other obligation of Company shall be offset or
reduced by the amount of any compensation provided to Executive in any
subsequent independent contractor or employment relationship.  

 

5. Indemnification: Company agrees to hold harmless and indemnify Executive for
any acts or omissions taken or made by Executive during the Term within the
scope of his authority as the [•] of the Company to the greatest extent allowed
by applicable law.  Without limiting the foregoing, Executive’s right to
indemnity hereunder shall include the Company’s advancement of all costs and
expenses (including attorneys’ fees and expenses) in connection with the defense
of any actual or threatened claim, subject to Company’s receipt of an
undertaking by Executive to repay such amount if it shall ultimately be
determined that Executive is not entitled to be indemnified by Company as
authorized by this Agreement.  Additionally, during the Term, and

8



 

for at least six (6) years following the termination of Executive’s appointment
as an officer of the Company (regardless of the reason for such termination),
Company shall maintain directors and officers insurance for the benefit of
Executive that is no less favorable than the directors and officers insurance
provided to any other director, officer, or executive of the Company.  The
rights provided in this Section ‎5 are in addition to any other rights to
indemnification, exculpation, or contribution Executive may otherwise have under
any agreement,  contract, policy, by-law, certificate of incorporation, or
otherwise.

6. Section 409A of the Code:

(a) This Agreement is intended to comply with, or be exempt from, Section 409A
of the Code and will be interpreted accordingly. Notwithstanding anything in
this Agreement to the contrary, any references under this Agreement to the
termination of Executive’s appointment as an officer of the Company, or
“Termination Date” shall be deemed to refer to the date upon which Executive has
experienced a Separation from Service.  It is the intent of the Parties that all
compensation and benefits payable or provided to Executive (whether under this
Agreement or otherwise) shall fully comply with the requirements of Section 409A
of the Code.  Accordingly, Company agrees that it will not, without Executive’s
prior written consent, take any action inconsistent with this Agreement that
would result in the imposition of tax, interest and/or penalties upon Executive
under Section 409A of the Code. 

 

(b) Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if upon a termination of employment Executive is deemed to be a
“specified employee” within the meaning of Section 409A using the identification
methodology selected by Company from time to time, or if none, the default
methodology under Section 409A, any payments or benefits due upon a termination
of Executive’s employment under any arrangement that constitutes a “deferral of
compensation” within the meaning of Section 409A shall be delayed and paid or
provided (or commence, in the case of installments) on the first payroll date on
or following the earlier of (i) the date which is six (6) months and one (1) day
after Executive’s termination of employment for any reason other than death (the
“Delayed Payment Date”), and (ii) the date of Executive’s death, and any
remaining payments and benefits shall be paid or provided in accordance with the
normal payment dates specified for such payment or benefit; provided, that,
payments or benefits that qualify as short-term deferral (within the meaning of
Section 409A and Final Treasury Regulations Section 1.409A-1(b)(4)) or
involuntary separation pay (within the meaning of Section 409A and Final
Treasury Regulations Section 1.409A-1(b)(9)(iii)(A)) and are otherwise
permissible under Section 409A and the Final Treasury Regulations, shall not be
subject to such six-month delay.  On the Delayed Payment Date, Company will pay
to Executive a lump sum equal to all amounts that would have been paid during
the period of the delay if the delay were not required plus interest on such
amount at a rate equal to the short-term applicable federal rate then in effect,
and will thereafter continue to pay Executive the Severance Payment in
installments in accordance with this Section.  Additionally, to the extent that
Executive’s receipt of any in-kind benefits from Company or its Affiliates must
be delayed pursuant to this Section 6‎(b), Executive may elect to instead
purchase and receive such benefits during the period in which the provision of
benefits would otherwise be delayed by paying Company or its Affiliates, as
applicable, for the fair market value of such benefits (as determined by
Company in good faith) during such period. Any amounts paid by the
Company pursuant to the preceding sentence shall be reimbursed to Executive
(with interest thereon) as described above on the date that is six (6) months
following

9



 

Executive’s Separation From Service.

 

(c) Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A of the Code.

 

(d) To the extent that any payment hereunder is subject to Section 409A of the
Code and may be payable in one of two calendar years, payment shall be made in
the later year.

 

(e) In the event that either Executive or Company’s senior management becomes
aware that any provision of this Agreement violates Section 409A of the Code,
the Parties will meet and confer regarding such issues and will engage in good
faith discussions regarding whether and how the Agreement can be modified so as
to minimize the likelihood of a Section 409A violation while providing Executive
with financial terms substantially commensurate to those set forth in this
Agreement.

 

(f) Notwithstanding the foregoing, the Company and the Partnership make no
representations or warranties and will have no liability to Executive or any
other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but not to satisfy the conditions of Section 409A of the Code.

 

7. Tax Withholding.  Company may withhold from any payments or benefits
referenced under this Agreement, and payable from the Company to Executive, all
federal, state, city or other taxes as shall be required pursuant to any law or
governmental regulation or ruling, and any deductions authorized by Executive. 

8. Entire Agreement:  This Agreement constitutes the entire agreement between
Executive and Company with respect to the subject matter hereof and supersedes
any and all prior agreements, understandings, discussions, negotiations, and/or
undertakings, whether written or oral.  Executive specifically agrees that
Executive is not relying on any representations, promises, understandings,
discussions, negotiations, or undertakings, whether written or oral, express or
implied, other than those contained in this Agreement.  Notwithstanding the
foregoing, for the avoidance of doubt, nothing in this Agreement supersedes or
affects the validity of any indemnification agreement, long term incentive plan,
or equity, severance, bonus or other similar agreement between Executive and
Company, or any of its parents, subsidiaries, affiliates, or related companies,
or any of their successors, which shall remain in effect in accordance with
their terms.

9. Governing Law: This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Texas, without regard to the principles of
conflict of laws.

10. Invalid or Unenforceable Provisions: If any provision of this Agreement is
determined to be unenforceable as a matter of governing law, a reviewing shall
have the authority to “blue pencil” or otherwise modify such provision so as to
render it enforceable while maintaining the Parties’ original intent (as
reflected herein) to the maximum extent possible.  This Agreement shall be
severable, and the invalidity or unenforceability of any particular provision of
this Agreement shall not affect the other provisions hereof.



10



 

11. Successors and Assigns; Third Party Beneficiary: 

(a) This Agreement shall be binding upon and shall inure to the benefit of
Company, and its successors and assigns, and Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that Company would be required to perform this
Agreement if no such succession or assignment had taken place. The term
 “Company”  as used herein shall include each such entity’s successors and
assigns. The term “successors and assigns” as used herein shall include, without
limitation, a corporation or other entity acquiring a majority ownership of
Company or all or substantially all the assets and business of
Company (including this Agreement), whether by operation of law or otherwise.  
 

 

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive,  or by Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Executive’s legal personal representative.

 

12. No Waiver: No failure on the part of any Party at any time  to require the
performance by any other Party of any term of this Agreement shall be taken or
held to be a waiver of such term or in any way affect such Party’s right to
enforce such term,  and no waiver on the part of any Party of any term of this
Agreement shall be taken or held to be a waiver of any other term hereof or the
breach hereof.

13. Modification or Amendment: This Agreement may not be modified, altered, or
amended, nor shall any new contract be entered into between the Parties hereto,
except in a writing signed by both Executive and the Board. 

14. Headings:  Headings and other captions in this Agreement are for convenience
of reference only and shall not be used in interpreting, construing, or
enforcing any of the provisions of this Agreement.

15. Construction:  The Parties have had ample opportunity to review, and have in
fact reviewed and understand, this Agreement.  Accordingly, the normal rule of
construction, to the effect that any ambiguities are to be resolved against the
drafting party, shall not be employed in the interpretation of this
Agreement.  For purposes of this Agreement, the connectives “and,” “or,” and
“and/or” shall be construed either disjunctively or conjunctively as necessary
to bring within the scope of a sentence or clause all subject matter that might
otherwise be construed to be outside of its scope.

16. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which together shall constitute one and
the same instrument.  Facsimile, PDF, and other true and accurate copies of this
Agreement shall have the same force and effect as originals hereof.

17. Right to Counsel:  Each Party, including Executive, acknowledges that such
Party has had the right to seek the advice of independent legal counsel prior to
the execution of this Agreement.  By executing this Agreement, each Party
warrants and represents to each other Party

11



 

that (i) the executing Party has consulted with an attorney of the executing
Party’s choice prior to the execution of this Agreement, to the extent such
Party chose to do so, and (ii) that the executing Party understands each and
every term and provision of this Agreement without explanation by any other
Party.  Each Party warrants and represents that such Party is under no duress or
other coercion to sign this Agreement and that such Party is signing this
Agreement of such Party’s own free will.

18. Notices:  All notices and all other communications provided for in this
Agreement (including the Notice of Termination) shall be provided in writing and
shall be sent via overnight delivery (with proof of delivery retained by the
sending Party) to the following addresses:

 

IF TO COMPANY:

 

Sanchez Midstream Partners GP LLC

c/o s Midstream Partners LP

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: General Counsel

 

With a copy to:

 

Hunton Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, Texas 77002

Attention: Philip M. Haines

 

IF TO EXECUTIVE:

 

[•]

c/o Sanchez Midstream Partners LP

1000 Main Street, Suite 3000

Houston, Texas 77002

 

 

 



12



 

 

SANCHEZ MIDSTREAM PARTNERS GP LLC

 

 

Dated:  August 2, 2019

By:

[•]

 

 

Name: [•]

 

 

Title: [•]

 

 

 



Signature Page to Executive Services Agreement



 

 

EXECUTIVE

 

 

 

 

Dated:  August 2, 2019

  /s/ [•]

 

[•]

 

Signature Page to Executive Services Agreement

